The opinion o£ the court was delivered by
Fatzer, C. J.:
The appellant has moved this court for an order to reinstate the appeal and modify the supreme court’s decision filed January 20, 1973, dismissing the appellant’s appeal from the district court of Cheyenne County, Kansas, for the reason the notice of appeal was not filed within 30 days from the entry of the judgment contrary to K. S. A. 60-2103 (a). In support of the motion to reinstate the appeal, the appellant attached thereto a copy of the district court’s docket relating to this case in the court below, No. 5077, to show that judgment was entered on July 1, 1971, and that the appeal was timely perfected when the notice of appeal was served and filed July 12, 1971.
Upon consideration of the foregoing facts which were not included in the record on appeal, the supreme court orders that the above and foregoing captioned appeal be reinstated and restored to the docket of this court. Upon further consideration of the record and the statement of points on appeal, the judgment of the district court is affirmed,
rr is so ORDERED.